DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “subsequent to draining the liquid from the nanofibrillar cellulose, applying heat.”, and further recites “while continue draining”, it is unclear whether the heating is and draining is performed in multiple stages while heating. This claim is further unclear as to whether the surface opposite to the filter layer refers to the surface between the filter and the wire supporting the filter, since the dispersion in positioned on the filter layer (see Figs. 1-3).  Claim 18 is indefinite with 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 13-18, 29-29, 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laukkanen et al (US2015/0045549)(hereinafter Laukkanen).  The later reference disclose with regards to claim 1, the process including the steps of supplying the cellulose fibers or nanofibrillar cellulose dispersion on a filter layer retained on a wire or a more large apertures surface, draining the liquid from the dispersion by the application of pressure and evaporation (e.g. by heat) , and continuing removing liquid from the dispersion and forming a layer of cellulose that can be used for different purposes, including membrane formation; the layer can be separated and dried for the intended purpose or use ( see Figures 1 and 2, paragraphs [0010]-[0020], [0057]), or can be alternatively .
As to claim 2, pressing the cake, by conventional presses, and heating during dewatering is disclosed in this reference (see Figure step of removing the acid and water; and example 3, in which pressure is applied to the gel; therefore, using conventional heated plates known in the art, would have been obvious to one skilled in the ordinary art at the time this invention was made.

Claims 5 and 8 are covered by the discussion of the methods of drying and products produce as discussed above.
As to claim 9, forming a membrane on a cloth, e.g. for increasing membrane strength is conventional in the art of forming membranes, therefore, keeping and bonding at least one of the cloth or filter materials supporting or retaining or supporting the membrane on a cloth would have been obvious to one skilled in to the ordinary skilled in the art.
Laukkanen, in regard to claim 13, further discloses the anionically treated fibers (paragraph [0017]).
As to claim 14, the concentration of the cellulose fibrils is disclosed as 0.5 to 5% (paragraph [0050]).
As to claim 15, the temperature during the dewatering is further disclosed (paragraph [0057]).
Limitations of claims 16-18, 28-29, 31, 32, are covered in the discussion above. Performing multiple drying up to a desired solid level concentration on the dewatering unit containg the press element is disclosed, as discussed in the paragraphs above.
As to claim 33, the time is not specified, however, the skilled artisan, would have been able to control the time based on the concentration of the initial dispersion of fibers and the temperature applied during the dewatering step.
Limitations of claims 34-37 are covered by the discussion of the process of making the sheet or membrane in this reference, as discussed above.

s 1, 14, 15, 18 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al (WO 2011/093510 Al; US 2012/0298319 is used as a direct translation of WO 2011/093510 Al and will be referred to in the rejection below) in view of Wells (US 4121968), and Laukkanen et al (US 2015/0045549).  Regarding Claims 1, 14, 15, 18, and 31, Fujiwara discloses a method for preparing a nanofibrilllar cellulose membrane (See Fig. 1, [0015] and [0043], producing cellulose-fiber flat structures denoted as "R" where the fibers in the nanometer range), comprising supplying a nanofibrillar cellulose dispersion on a filter layer (See Fig. 1, and [0030], and [0167], dispersion supply unit 12 supplying the fine cellulose-fiber dispersion to the surface of the filter material W), draining liquid from the nanofibrillar cellulose dispersion by effect of reduced pressure through the filter layer that is impermeable to fibrils of the nanofibrillar cellulose but permeable to the liquid to form a membrane sheet on the filter layer (See Fig. 1 and [0170], liquid is drained by vacuum chamber unit 14A leaving the cellulose-fiber flat structure R on the surface of the filter material W), and removing the membrane sheet from the filter layer as the nanofibrillar cellulose membrane, the nanofibrillar cellulose membrane being freestanding (See Fig. 1 keeping the filter layer in the membrane as constituent layer of a membrane product comprising the filter layer and a nanofibrillar cellulose membrane.
Fujiwara does not disclose a method comprising subsequent to draining the liquid from the nanofibrillar cellulose, applying heat to a side of the membrane sheet opposite the filter layer to promote the removal of the liquid in liquid state while continuing draining of the liquid through the filter layer by pressure difference over the filter layer. Fujiwara does however disclose that the drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like (See [0173]).
Wells discloses remove watering from a slurry of cellulosic fibers using a vacuum (See Col. 1, lines 14-17, in the prior art, the removal of water from a slurry of cellulosic fiber using rotary vacuum filter is well known). Wells discloses a method of draining the liquid from the cellulose fibers 
Laukkanen et al (US2015/0045549)(hereinafter Laukkanen) discloses the steps of producing a dried or free standing sheet of the fibers by applying pressure and heat to the fibrous material after draining the mayor part of the liquid from the dispersion, and further continuing the process until a predetermine level of solids in required for the layers the layer, further application of pressure and heat on both sides by the application of pressure by diaphragm membranes is suggested (se sections discussed in the paragraphs cited in the discussion above.  Using heated pressed would have been 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara comprising subsequent to draining the liquid from the nanofibrillar cellulose, applying heat to a side of the membrane sheet opposite the filter layer to promote the removal of the liquid in liquid state while continuing draining of the liquid through the filter layer by pressure difference over the filter layer as shown by Wells in order to decrease the tendency of the liquid component to remain in the dispersion, thus improving the removal of the liquid (Wells; See Col. 5, lines 1-13).

As to claim 14, the method according to claim 1, wherein the nanofibrillar cellulose dispersion is supplied to the filter layer at a concentration of 0.1 -10.0% (Fujiwara; See [0050], fine cellulose fibers at 0.05% by weight).

As to claim 15, the method according to claim 1, wherein the temperature of the membrane sheet is kept under 100°C by the heat applied to the membrane sheet (Fujiwara; See [0197], drying treatment at least 50°C).

As to claim 18, the method according to Claim 1, wherein the membrane sheet is removed from any filter layer through which the liquid has been removed from the nanofibrillar cellulose dispersion or from the membrane sheet, to form a freestanding nanofibrillar cellulose membrane (Fujiwara; See Fig. 1, and [0167], cellulose-fiber structure R separated from filter material W by peeling unit 16).


Regarding claims 2, 4, 5, and 8, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. While the combination does disclose applying heat to dry the membrane sheet (Wells; See col. 5, lines 1-13, in operation, the hood cover 49 is located sufficiently dose to the aperture surface 23 so that little air can leak into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon aperture surface 23 pulls superheated steam from hood 49 into the wet material 27), the combination does not disclose wherein heat applied on the opposite side of the membrane sheet to the membrane sheet is accomplished by contact of the surface of the membrane sheet with a heated surface.    
Fujiwara does however disclose a drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like (See [0173]). Fujiwara discloses in another embodiment drying the cellulose-fiber flat structure by winding around a heater roller (See [0175]).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells wherein heat applied on the opposite side of the membrane sheet to the membrane sheet is accomplished by contact of the surface of the membrane sheet with a heated surface as shown by Fujiwara to have an alternative means of drying the membrane sheet (Fujiwara; See [0173]) by contact of a heated roller (Fujiwara; See [0176]).
As to claim 4, the method according to claim 2, wherein pressure is also applied by the heated surface to the membrane sheet, said pressure causing at least partly the pressure difference over the filter layer 
As to claim 5, the method according to claim 4, wherein liquid is drained from the membrane sheet through the filter layer by the effect of reduced pressure while pressure is being applied by the heated surface to the membrane sheet, said reduced pressure and the pressure applied by the heated surface causing together the pressure difference over the filter layer (Fujiwara; See [0173], drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like; Wells; See col. 5, lines 1-13, In operation, the hood cover 49 is located sufficiently close to the apertured surface 23 so that little air can leak Into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon apertured surface 23 pulls superheated steam from hood 49 into the wet material 27).
As to claim 8, the method according to claim 5, wherein the membrane sheet is dried to a freestanding membrane in a sheet mold where the nanofibrillar cellulose dispersion was supplied (Fujiwara; See Fig. 1, [0015], and [0167], dispersion supply unit 12 deposits nanofibrillar cellulose onto filter material W. Examiner takes the position that the filter material W acts as a sheet mold for the nanofibrillar cellulose; See Fig. 1 and [0167], the formed cellulose-fiber flat structure R is removed from filter material W by peeling unit 16. Examiner takes the position that the formed cellulose-fiber flat structure R is a freestanding membrane).
Claims 3, 6, 9, 10-12, 27, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al. (WO 2011/093510 Al (equivalent to (US 2012/0298319) view of Wells .
Regarding Claims 3 and 28, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. While the combination does disclose applying heat to dry the membrane sheet (Fujiwara; See Fig. 1, and [0167], drying unit 20; Wells; See col. 5, lines 1-13, In operation, the hood cover 49 is located sufficiently close to the aperture surface 23 so that little air can leak into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon aperture surface 23 pulls superheated steam from hood 49 into the wet material 27), the combination does not disclose wherein heat applied on the opposite side of the membrane sheet is accomplished by contact of the surface of the membrane sheet with a heated surface, such as a filter layer or structural layer to which the membrane sheet is to be laminated.
Lim discloses a method of preparing a membrane (See [0009], process for forming a composite fabric; See [0002], composite non-woven fabric suitable for filtering particulate materials from fluid streams). Lim discloses the filter membrane (See Fig. 2 and [0034], SN structure 123) applying a structural layer to which the membrane is to be laminated (See Fig. 2, and [0034], second scrim 125, applies to SN structure 123 where the rollers 118 and 126 compress the structures together to form multi-layered SNS composite fabric (127).
Fujiwara discloses the drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like (See [0173], examples of the drying method employed include hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods and the like). Fujiwara discloses in another embodiment drying the cellulose-fiber flat structure by winding around a heater roller (See [0175]; as illustrated in FIG. 5A, the cellulose-fiber flat structure R may be dried by pressing the cellulose-fiber fiat structure R against a PET mesh woven fabric 40, applying pressure at room temperature using PIPE 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and wells wherein heat applied on the opposite side of the membrane sheet to the membrane sheet is accomplished by contact of the surface of the membrane sheet with a heated surface, such as a filter layer or structural layer to which the membrane is to be laminated as shown by Lim and Fujiwara to have an alternative means of drying the membrane sheet (Fujiwara; See [0173]) by contact of a heated roller (Fujiwara; See [0176]) through lamination (Lim; See [0034]).
 As to claim 28, he method according to claim 3, wherein pressure is also applied by the heated surface to the membrane sheet, said pressure causing at least partly the pressure difference over the filter layer (Fujiwara; See [0173], drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like; Wells; See col. 5, lines 1-13, in operation, the hood cover 49 is located sufficiently dose to the aperture surface 23 so that little air can leak into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon aperture surface 23 pulls superheated steam from hood 49 into the wet material 27).
Regarding Claims 6 and 10, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 4. While the combination does disclose applying heat to dry the membrane sheet (Fujiwara; See Fig. 1, and [0167], drying unit 20; Wells; See col. 5, lines 1-13, In operation, the hood cover 49 is located sufficiently close to the apertured surface 23 so that little air can 
Fujiwara discloses the drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like (See [0173], examples of the drying method employed include hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods and the like). Fujiwara discloses in another embodiment drying the cellulose-fiber flat structure by winding around a heater roller (See [0175]; as illustrated in FIG. 5A, the cellulose-fiber flat structure R may be dried by pressing the cellulose-fiber flat structure R against a PET mesh woven fabric 40, applying pressure at room temperature using PTFE rollers 42A, 42B, 42C and 42D, and removing the solvent adhered to these rollers using absorbent sponge rollers 44A and 448) and that a cloth-like member may be pressed against the membrane (See [0176], as illustrated in Fig. 5B, when the cellulose-fiber fiat structure R is dried by winding around the heated roller 46, a cloth-like member may be pressed against the cellulose-fiber fiat structure R from the opposite side to the heated roller).
    It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells wherein liquid is drained from the membrane sheet through the filter layer to at least one adsorbent sheet while pressure is being applied by the heated surface to the membrane sheet, said pressure applied by the heated surface causing the pressure difference over the filter layer as shown by Fujiwara to have an alternative means of drying the membrane sheet (Fujiwara; See [0173]) by contact of a heated roller with a cloth-like member (Fujiwara; See [0176]).

Regarding claims 7 and 29, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. While the combination does disclose applying heat to dry the membrane sheet (Fujiwara; See Fig. 1, and [0167], drying unit 20; Wells; See col. 5, lines 1-13, in operation, the hood cover 49 is located sufficiently close to the aperture (surface 23) so that little air can leak into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon aperture surface 23 pulls superheated steam from hood 49 into the wet material 27), the combination does not disclose wherein heat applied on the opposite side of the membrane sheet to the membrane sheet is accomplished by radiation heat to the membrane sheet.
 Fujiwara does however disclose the drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, infrared methods, and heated roller contact methods, and the like (See [0173], examples of the drying method employed Include hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods and the like).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells comprising wherein heat applied on the opposite side of the membrane sheet to the membrane sheet is accomplished by radiation heat to the membrane sheet as shown by Fujiwara to have an alternative means of drying the membrane sheet (Fujiwara; See [0173]) by infrared methods (Fujiwara; See [0173]).

As to claim 9, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 6. While the combination discloses wherein the membrane sheet is removed together with the filter layer from a sheet mold where the nanofibrillar cellulose dispersion was supplied (Fujiwara; See Fig. 1, and [0167], supply unit 12 deposits fine cellulose-fibers onto filter material W. Cellulose flat structure R is remove from filter material W. Examiner takes the position that the filter material W acts as a sheet mold for the fine cellulose-fibers), the combination does not disclose the membrane sheet is placed in a press where the membrane sheet is dried to a freestanding membrane.
Fujiwara does however disclose the drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like (See [0173], examples of the drying method employed include hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods and the like). Fujiwara discloses the membrane can further be dried using heated rollers after the vacuuming stage (See Fig. 5C and [0175], cellulose fiber structure R dried by passing through two or more pairs of heater rollers 46 while pressure is applied by the heated rollers) and the membrane is recovered after the heated roller drying stage (See [0177], as illustrated in FIG. 5C, the cellulose-fiber flat structure R may be dried by passing the structure through two or more pairs of heated rollers 46 while pressure Is applied by the rollers; See [0178], The cellulose-fiber fiat structure R that has been dried by the drying unit 20 is collected by winding into a roll-like form at the structure collection unit (structure winding 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara, and Wells comprising wherein the membrane sheet is placed in a press where the membrane sheet is dried to a freestanding membrane as shown by Fujiwara to have an alternative means of drying the membrane sheet (Fujiwara; See [0173]) by heated rollers (See [0178]).
As to claims 11 and 12, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. The combination does not disclose wherein a first nanofibrillar cellulose dispersion is first supplied on the filter layer and liquid is drained from it to form a nanofibrillar network, whereafter a second nanofibrillar cellulose dispersion where the size of the fibrils is smaller than the size of the nanofibrillar of the first nanofibrillar cellulose dispersion is supplied on  said nanofibrillar network and liquid is drained through said nanofibrillar network and the filter layer from the second nanofibrillar cellulose dispersion.
Lim discloses a method for preparing a membrane from fibril cellulose (See Fig. 2, [0034], and [0036], producing SNS composite fabrics formed and bonded in a continuous operation comprising cellulose fibers), comprising; supplying fibril cellulose dispersion on a filter layer (See Fig. 2, [0034] and [0036], electro-blowing beams 102 deposit layers of nanofibers containing solvent onto scrim layer 122). Lim further discloses that electro-blowing beams can deposit one or more layers of nanofibers (See [0034] and [0036], nanofibers can be PET fibers, cellulose fibers, or blends of each other).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells wherein a first nanofibrillar cellulose dispersion is first supplied on the filter layer and liquid is drained from it to form a nanofibrillar network, whereafter a second nanofibrillar cellulose dispersion where the size of the fibrils is smaller than the size of the nanofibrillar of the first nanofibrillar cellulose dispersion is supplied on said nanofibrillar network 

As to claim 12, the method according to claim 11, wherein the fibrils of the second nanofibrillar dispersion are of such size that they are capable of penetrating through the filter layer if the second nanofibrillar dispersion is supplied directly to the filter layer (Lim; See [0034], solvent going through the scrim 122 into the vacuum chamber 114).

    
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al. (WO 2011/093510 Al (equivalent to US 2012/0298319,  is used as a direct translation) in view of Wells (US 4121968), and Laukkanen et al (US2015/0045549)(hereinafter Laukkanen) as applied to claim 1 above, in further view of Hou et al (US 4288462). 
 Regarding claim 13, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. The combination does not disclose wherein the cellulose of the nanofibrillar cellulose dispersion includes anionically charged groups, the nanofibrillar cellulose dispersion being pretreated by lowering its pH, whereafter the pretreated nanofibrillar cellulose dispersion is supplied at the lowered pH on the filter layer.
Hou teaches production of anionically charged filter media sheet (See Col. 1, lines 6-10) using cellulose fibers (See Col. 3, lines 54-60, filter media sheet comprising cellulose fibers).  Hou further discloses that filter media sheet is formed by vacuum felting of the anionically disperse aqueous slurry comprising cellulose fibers and fine particulates (See Col. 3, lines 54-60) at a pH range of 3.5 to 5.5 (See col. 6, lines 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells wherein the cellulose of the nanofibrillar cellulose dispersion includes anionically charged groups, the nanofibrillar cellulose dispersion being pretreated by lowering its pH, whereafter the pretreated nanofibrillar cellulose dispersion is supplied at the lowered pH on the filter layer as shown by Hou in order to provide a uniform, high porosity, and fine pore size structure with excellent filtration and flow characteristics (See Col. 3, lines 54-60).

72.    Claims 16-17, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al. (WO 2011/093510 Al (equivalent to US 2012/0298319)) in view of Wells (US 4121968), and Laukkanen et al (US2015/0045549)(hereinafter Laukkanen),  as applied to claim 1 above, in further view of Iwamoto et al. (US 6013215) and How (US 4,288,462), discussed above.  R	Regarding claims 16 and 17, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of claim 1. The combination does not disclose wherein the liquid is drained from the membrane sheet by the effect of reduced pressure to opposite directions through both surfaces of the membrane sheet.
Iwamoto teaches manufacturing a molded product (See Col. 1, lines 50-51, method of manufacturing an inorganic molded product).  Iwamoto discloses draining a liquid from a slurry, wherein the liquid is drained from the membrane sheet by the effect of reduced pressure to opposite directions through both surfaces of the membrane sheet (See Figs. 1 and 2, and Col. 3, lines 8-15, slurry 3 drained between two plates with pores. The slurry 3 is under the effect of reduced pressure from vacuum ports 4b and 6b applied on both sides of the slurry 3).

As to claim 17, the method according to claim 16, wherein heat and pressure are applied to opposite sides of the membrane sheet (Fujiwara; See [0173], drying unit can employ any conventional drying method such as hot air circulation methods, vacuum methods, far infrared methods, and heated roller contact methods, and the like; Wells; See col. 5, lines 1-13, In operation, the hood cover 49 is located sufficiently dose to the apertured surface 23 so that little air can leak into the system. As the belt 35 carrying wet material 27 passes over suction box 20, the suction force 24 operating upon aperture surface 23 pulls superheated steam from hood 43 into the wet material 27).
Regarding Claim 32, the combination of Fujiwara and Wells discloses a method for preparing a membrane from nanofibrillar cellulose of Claim 1. The combination does not disclose wherein the nanofibrillar cellulose is chemically modified cellulose containing anionically charged groups. Which is known from Hou, discussed above, Hou discloses production of anionically charged filter media sheet (See Col. 1, lines 6-10) using cellulose fibers (See Col. 3, lines 54-60, filter media sheet comprising cellulose fibers). Hou further discloses that filter media sheet is formed by vacuum felting of the anionically disperse aqueous slurry comprising cellulose fibers and fine particulates (See Col. 3, lines 54-60) at a pH range of 3.5 to 5.5 (See col. 6, lines 53-55) to provide a uniform, high porosity, and fine pore size structure with excellent filtration and flow characteristics (See Col. 3, lines 54-60).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fujiwara and Wells wherein the nanofibrillar cellulose is chemically modified cellulose containing anionically charged groups as shown by Hou in order to provide a uniform, 
As to claims 33-37, the limitations in these claims are addressed in the claims discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References 6,350,349, and 4,973,384 are cited as evidencing that heated plates and rollers for dewatering devices for fibers are conventional in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANA M FORTUNA/Primary Examiner, Art Unit 1779